Order entered May 1, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01130-CV

                            CARLOS A.L. VAUGHN, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-11-13686-C

                                          ORDER
       Before the Court is appellant’s April 17, 2013 motion for a copy of the clerk’s record and

the reporter’s record. On February 12, 2013, the Court received notice from Antionette Reagor,

Official Court Reporter for the 68th Judicial District Court of Dallas County, Texas, that no

hearings were recorded in this case. Accordingly, we GRANT appellant’s motion to the extent

that we DIRECT the Clerk of this Court to send appellant a paper copy of the clerk’s record.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE